Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2 and 4-20 are pending and under consideration. 
Priority
2.	This application makes reference to subject matter disclosed in Application No. 14/909,373 filed 2/1/16, now US Patent No. 10,732,182 which is a 371 of PCT/US14/49420 filed 8/1/14 and provisional application number 61/861,009 filed 8/1/13. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  The specification should be updated to indicate that the instant application is a continuation of Application No. 14/909,373 filed 2/1/16, now US Patent No. 10,732,182 which is a 371 of PCT/US14/49420 filed 8/1/14 and provisional application number 61/861,009 filed 8/1/13. Appropriate correction is required.
Information Disclosure Statement
3. 	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. Please see the prior art documents listed thorough out the disclosure.
4.	The information disclosure statements filed 6/25/20 have been considered as to the merits before First Action.
Specification
5. 	The use of the term “TWEEN” in section 00165, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Abstract
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
7.	The instant abstract includes the legal phraseology “comprising”. Appropriate correction is required.
Claim Objections
8.	Claims 6-9 and 17 are objected to because of the following informalities:  The claims utilize acronyms such as SMAC. Although the term may have art recognized meaning it should be defined in its first instance in order to convey intended meaning. It is suggested that claim 17 recites SMAC is second mitochondrial-derived activator of caspase as defined by the specification on page 2 section 0005.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim 9 recites the limitation "the first member of the Bcl-2 family" in claim 6. However, claim 6 is drawn to IAP. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (abstract idea). The rationale for this determination is explained below:
A claim that focuses on use of a natural principle (such as levels of natural protein/antibodies compositions found on cancer cells) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. 
The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific.
See id. at 1968. The detection of naturally occurring heterodimer complexes is routine and conventional as demonstrated by the prior art reference to Cardone et al. (U.S. Patent #8,168,755 B2).
In the instant case, selecting and/or comparing (i.e. detecting, determining, and classifying) information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. The specific information that is being compared (immunofluorescent signal generated by antibody – heterodimer binding) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
In particular, the “determining immunofluorescent signal and classifying based on a comparison/evaluating presence” step is recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 
This is because every application of the correlation would require determining test compound levels; and also because the “detecting and determining” steps do not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope (for example, the claims are not limited to any particular testing technique).
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.


In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 2, 4-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Molecular Cancer Ther., 2005, Vol.4, No.11, pages 1689-1698) in view of Cardone et al. (U.S. Patent #8,168,755 B2).
	Yamanaka et al. disclose the measurement of antiapoptotic Bcl-2 family members in human prostate cancer PC3 cells (cancer cells).  See abstract.  
A number of scientific and clinical studies have linked altered expression of apoptosis-regulatory proteins with the development of hormone resistance of prostate cancer. The Bcl-2 family of genes can form homodimers and/or heterodimers that modulate one another’s function and their concentration function as a rheostat for the apoptotic program (heterodimer).  Page 1689 – Introduction.  
In one embodiment, western blot analysis was conducted on cultured PC3 cells. Various antibodies including Bcl-2, Bak, survivin, and caspase-3 are incubated with the cell sample then visualized by enhanced chemiluminescence (intensity of signal). Page 1691, 2nd column, 2nd paragraph. 
Yamanaka et al. differ from the instant invention in not specifically reciting that the antibodies specifically bind to the heterodimer.   
	However, Cardone et al. teach antibodies that bind heterodimers of the Bc1-2 family.  The patent discloses that the heterodimer form between a first Bcl-2 protein (e.g. Bim, Bid, Bad, Puma, Noxa, Bak, Hrk, Bax, or Mule) and a second Bcl-2 protein (e.g. Mcl-1, Bcl-2, Bcl-XL, Bfl-1, or Bc1-w). See column 1 lines 38-41.  
The antibodies can be utilized to detect the presence or absence of a Bcl-2 heterodimer in a patient sample (column 4 lines 63-67), predict a human patient’s responsiveness to a drug that interferes with formation of a particular Bcl-2 heterodimer (column 5 lines 9-12), and determine patient sensitivity to certain drugs (column 5 lines 52-65).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the antibodies specific to the Bcl-2 heterodimer taught by Cardone et al. in the Bcl-2 detection procedures of Yamanaka et al. because Cardone et al. disclose that the antibodies were sensitive, precise, and beneficial. See columns 3-6.
One skilled in the art would have been motivated to produce and employ the antibodies taught by Cardone et al. to detect the presence or absence of a Bcl-2 heterodimer in a patient sample (column 4 lines 63-67), predict a human patient’s responsiveness to a drug that interferes with formation of a particular Bcl-2 heterodimer (column 5 lines 9-12), and determine patient sensitivity to certain drugs (column 5 lines 52-65).

II.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Molecular Cancer Ther., 2005, Vol.4, No.11, pages 1689-1698) in view of Cardone et al. (U.S. Patent #8,168,755 B2) and further in view of Bellows et al. (Journal of Virology, June 2000, Vol.74, No.11, pages 5024-5031).
	Please see Yamanaka et al. in view of Cardone et al. as set forth above.
Yamanaka et al. in view of Cardone et al. differ from the instant invention in not specifically teaching the antiapoptotic and proapoptotic capabilities of Bcl-2. 
However, Bellows et al. disclose the antiapoptotic Bcl-2 and Bcl-xL proteins of mammals are converted into potent proapoptotic factors when they are cleaved by caspases, a family of apoptosis-inducing proteases. See abstract.   
The mammalian Bcl-2 family is defined by the homology domains BH1 to BH4. The most conserved of these are the BH1 and BH2 domains, which are important for antiapoptotic activity and dimerization. Page 5025-Results.
The researchers found that herpesvirus Bcl-2 homologs appear to have captured the antiapoptotic functions but eliminated the proapoptotic functions of their cellular counterparts. These viral proteins may represent constitutively active antiapoptotic versions that escape negative regulation by caspases because they fail to be converted into proapoptotic proteins. See page 5024.  
Overexpression of viral Bcl-2 proteins that fail to facilitate cell death could potentially serve to tip the balance in favor of cell survival. Page 5030.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to access the antiapoptotic and proapoptotic capabilities of Bcl-2 as taught by Bellows et al. in the Bcl-2 detection procedures of Yamanaka et al. ion view of Cardone et al. because Bellows et al disclosed that antiapoptotic Bcl-2 and Bcl-xL proteins of mammals are converted into potent proapoptotic factors when they are cleaved by caspases. See abstract.   
One skilled in the art would have been motivated to measure the antiapoptotic and proapoptotic capabilities of Bcl-2 because Bellow et al. taught that these viral proteins may represent constitutively active antiapoptotic Bcl-2 that escape negative regulation by caspases because they fail to be converted into proapoptotic proteins. See page 5024.  Overexpression of viral Bcl-2 proteins that fail to facilitate cell death could potentially serve to tip the balance in favor of cell survival. Page 5030.

III.	Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Molecular Cancer Ther., 2005, Vol.4, No.11, pages 1689-1698) in view of Cardone et al. (U.S. Patent #8,168,755 B2) and further in view of Reed et al. (Blood, 2008, Vol.111, No.7, pages 3322-3330).
	Please see Yamanaka et al. in view of Cardone et al. as set forth above.
Yamanaka et al. in view of Cardone et al. differ from the instant invention in not specifically teaching cancer treatment techniques in various disease models. 
However Reed et al. teaches that the human BCL-2 gene was cloned and first reported in 1985 by Tsujimoto et al, who observed chromosomal translocations in non-Hodgkin lymphomas.  Page 4 of 19. Antisense oligonucleotides targeting Bcl-2 mRNA, have shown promising activity for CLL in randomized phase 3 trials. Multiple chemical antagonists of antiapoptotic Bcl-2–family proteins have been described that bind the same pocket occupied by proapoptotic BH3 domains. These compounds have different potencies and variable spectra of activity against the 6 antiapoptotic members. At least 3 such compounds have advanced into human testing to date, with more likely to follow soon. 
Compounds that appear to convert Bcl-2, Bcl-X, or their relatives from protectors to killers have been identified. These translational aspects of research on Bcl-2 raise hopes that a new class of anticancer drugs may be forthcoming. Given the prominent role of Bcl-2–family proteins in elimination of autoreactive lymphocytes, these experimental therapeutic agents are likely to also find applications for a variety of autoimmune diseases. Please see page 10 of 19. 


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Bcl-2 in disease and disease treatment protocols as taught by Bellows et al. in the Bcl-2 detection procedures of Yamanaka et al. in view of Cardone et al. because Bellows et al. disclosed that the human BCL-2 gene was cloned and first reported in 1985 by Tsujimoto et al, who observed chromosomal translocations in non-Hodgkin lymphomas.  Page 4 of 19. In other words, Bcl-2 provides a nexus to diseases such as non-Hodgkin lymphomas.
One skilled in the art would have been motivated to measureBcl-2 in disease because compounds that appear to convert Bcl-2, Bcl-X, or their relatives from protectors to killers have been identified. These translational aspects of research on Bcl-2 raise hopes that a new class of anticancer drugs may be forthcoming. Given the prominent role of Bcl-2–family proteins in elimination of autoreactive lymphocytes, these experimental therapeutic agents are likely to also find applications for a variety of autoimmune diseases. Please see page 10 of 19. 

Please note: examiner was unable to ascertain if the instant claims were restricted from application number 14/909,373 now US Patent #10,732,182.  Applicant is invited to shown evidence of such a restriction requirement.



Double Patenting
12.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.  	Claims 2 and 4-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent #10,732,182. 
The instant invention and US Patent #10,543,264 are drawn to methods of administering a therapeutically effective amount of a dominant negative tumor necrosis factor (DN-TNF)-α protein and/or a nucleic acid encoding the DN-TNF-α protein.  
The instant claims are drawn to expanding helper T cells and/or cytotoxic T cells. This is encompassed within the claims of US Patent #10,543,264 (for example see claims 1, 7, and 9). Therefore the claims read on the same scope measuring the same analyte(s) in the same sample population. Accordingly, the instant method is encompassed by the claims in US Patent #10,543,264. The methods are not patentably distinct.
Remarks
14.	Prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
A. Yang et al. (Cancer Research, Vol.63, 2003, pages 6815-6824) disclose that dysfunction of the apoptotic pathway confers apoptosis resistance and results in a low sensitivity of human cancer cells to therapeutic agents. The researchers examined levels of apoptotic effectors and inhibitors in human tumor and normal cell lines as well as in cancer and normal tissues. 
The results suggested that upregulated IAP expression counteracts the high basal caspase-3 activity observed in tumor cells and that apoptosis in tumor cells but not normal cells can be induced by blocking IAP activity. Therefore, IAPs are important molecular targets for the development of cancer-specific therapeutic approaches. See abstract.
A promising approach to induce apoptotic cell death or to enhance the effectiveness of chemotherapy drugs is to target the apoptotic pathway directly. 
Yang et al. fund that both apoptotic and antiapoptotic factors are upregulated in human tumor cells but not in normal cells and can potentially lead to the development of novel tumor-specific therapies. Page 6822.	
B.	Shi et al. (WO 2004/066958 A2) disclose the measurement of caspase and IXAP complexes.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 







Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
571-272-0816
6/18/22

/LISA V COOK/Primary Examiner, Art Unit 1642